   Case: 1:16-cv-10632 Document #: 123 Filed: 03/29/19 Page 1 of 6 PageID #:2443


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION
 PUBLIC EMPLOYEES’ RETIREMENT                            Case No.: 16-CV-10632
 SYSTEMS OF MISSISSIPPI,
 Individually and On Behalf of All Others
 Similarly Situated,                                     Hon. Robert M. Dow

                         Plaintiff,
                 v.

 TREEHOUSE FOODS, INC., SAM K.
 REED, DENNIS F. RIORDAN and
 CHRISTOPHER D. SLIVA,

                          Defendants.

                        AGREED MOTION TO EXTEND SCHEDULE

       Plaintiff Public Employees’ Retirement Systems of Mississippi, individually and on behalf

of all others similarly situated, and Defendants TreeHouse Foods, Inc., Sam K. Reed, Dennis F.

Riordan, and Christopher D. Sliva, by their undersigned attorneys, hereby jointly move for the

Court to enter the Proposed Amended Schedule, attached hereto as Exhibit A. In support thereof,

the Parties state as follows:

       1.      Plaintiff filed its initial complaint on November 16, 2016, alleging class action

claims against Defendants, followed by an Amended Complaint on March 24, 2017. (Dkt. 1, 45.)

       2.      On May 26, 2017, Defendants filed their motion to dismiss. (Dkt. 58.) By July 28,

2017, the motion was fully briefed by all Parties. (Dkt. 61, 64.)

       3.      After the Court denied Defendants’ motion to dismiss on February 12, 2018, the

Parties submitted a Joint Status Report, attaching a Proposed Schedule on April 23, 2018. (Dkt.

86.) The Court adopted the Parties’ Proposed Schedule on April 25, 2018. (Dkt. 88.)

       4.      Pursuant to the entered schedule, Plaintiff served its opening expert report on class

certification and filed its motion for class certification on July 13, 2018. (Dkt. 93, 94.)

       5.      During this time, the parties began the process of discovery.
   Case: 1:16-cv-10632 Document #: 123 Filed: 03/29/19 Page 2 of 6 PageID #:2444



       6.      On August 20, 2018, and again on September 20, 2018, the Parties filed agreed

motions to extend schedule (Dkt. 95, 100), both of which the Court granted (Dkt. 97, 102).

       7.      Pursuant to the entered schedule, Defendants filed their opposition to Plaintiff’s

motion for class certification on October 8, 2018. (Dkt. 106.)

       8.      On November 12, 2018, the Parties filed an agreed motion to stay proceedings to

allow them to explore potential mediation to resolve their dispute. (Dkt. 108.) The Court granted

the motion on November 19, 2018. (Dkt. 110.)

       9.      On December 27, 2018, the Parties submitted to the Court a Joint Letter Regarding

the Status of Mediation, informing the Court that the Parties were in the process of determining

dates for mediation and requesting that the Court continue the stay. (Dkt. 117.) The Court granted

the request to continue the stay and requested that the Parties file a joint status report no later than

March 29, 2019. (Dkt. 118.)

       10.     The Parties engaged in mediation and have not settled the dispute.

       11.     As a result, the Parties now seek to resume the litigation and submit a Proposed

Amended Schedule, attached hereto as Exhibit A.

       12.     Defendants’ counsel conferred with Plaintiff’s counsel regarding this extension and

Plaintiff’s counsel has agreed to the requested extension.

       13.     This motion is not made for purposes of harassment or undue delay, nor is it due to

any oversight or lack of diligence on the part of the Parties.

       14.     None of the Parties will be prejudiced by the requested extension.

       WHEREFORE, the Parties respectfully request that the Court grant the agreed motion and

enter the Proposed Amended Schedule attached hereto as Exhibit A.

       Dated: March 29, 2019
Case: 1:16-cv-10632 Document #: 123 Filed: 03/29/19 Page 3 of 6 PageID #:2445



                                         Respectfully submitted,

                                         WINSTON & STRAWN LLP

                                         By: /s/James P. Smith III________
                                         Attorneys for Defendants

                                         Dan K. Webb
                                         Matthew R. Carter
                                         WINSTON & STRAWN LLP
                                         Chicago, Illinois 60601
                                         (312) 558-5600
                                         dwebb@winston.com
                                         mcarter@winston.com

                                         James P. Smith III (admitted pro hac vice)
                                         WINSTON & STRAWN LLP
                                         200 Park Avenue
                                         New York, NY 10166
                                         Telephone: (212) 294-4633
                                         Facsimile: (212) 294-4700
                                         jpsmith@winston.com

                                         ROBINSON CURLEY & CLAYTON, P.C.

                                         By: /s/ C. Philip Curley
                                         C. Philip Curley
                                         Alan F. Curley
                                         300 South Wacker Drive, Suite 1700
                                         Chicago, IL 60606
                                         Tel.: (312) 663-3100
                                         Fax: (312) 663-0303
                                         pcurley@robinsoncurley.com
                                         acurley@robisnoncurley.com

                                         Attorneys for Lead Plaintiff the Public
                                         Employees’ Retirement System of
                                         Mississippi and Liaison Counsel for the
                                         Class

                                         Chet B. Waldman
                                         Robert C. Finkel
                                         Matthew Insley-Pruitt
                                         Elissa Hachmeister
                                         WOLF POPPER LLP
                                         845 Third Avenue, 12th Floor
Case: 1:16-cv-10632 Document #: 123 Filed: 03/29/19 Page 4 of 6 PageID #:2446



                                         New York, New York 10022
                                         Tel.: (212) 759-4600
                                         Fax: (212) 486-2093
                                         cbwaldman@wolfpopper.com
                                         rfinkel@wolfpopper.com
                                         minsley-pruitt@wolfpopper.com
                                         ehachmeister@wolfpopper.com

                                         Jeffrey W. Chambers
                                         WOLF POPPER LLP
                                         2929 Allen Parkway, Suite 200
                                         Houston, TX 77019
                                         Telephone: (713) 438-5244

                                         Attorneys for Lead Plaintiff the Public
                                         Employees’ Retirement System of
                                         Mississippi and Lead Counsel for the Class
   Case: 1:16-cv-10632 Document #: 123 Filed: 03/29/19 Page 5 of 6 PageID #:2447




                               CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that a true and correct copy of the foregoing was

filed electronically with the Clerk of the Court and served on all counsel of record via CM/ECF

system on March 29, 2019.


                                                            /s/ ______James P. Smith
Case: 1:16-cv-10632 Document #: 123 Filed: 03/29/19 Page 6 of 6 PageID #:2448




                                             Exhibit A

                                  Proposed Amended Schedule

                       Event                                  Proposed Deadline

    Deadline for Parties to refile class            April 3, 2019
    certification motion, opposition, and
    supporting papers
    Deadline to depose Defendants’ class            May 3, 2019
    certification experts
    Plaintiff to serve reply expert report, reply   May 17, 2019
    in support of class certification
    Hearing on Class Certification                  TBD

    Substantial completion of document              August 2, 2019
    production
    Deadline to file document discovery             October 18, 2019
    motions
    Completion of fact discovery (including         January 10, 2020
    fact depositions)
    Disclosure of expert witnesses on the           February 28, 2020
    merits and service of opening expert
    reports
    Disclosure of rebuttal expert witnesses, if     April 10, 2020
    any, and service of rebuttal reports
    Service of any reply expert affidavit           June 5, 2020

    Completion of expert discovery                  August 2, 2020

    Summary Judgment, Daubert, and other            September 20, 2020
    dispositive motions
    Summary Judgment Oppositions                    November 1, 2020

    Summary Judgment Replies                        December 13, 2020

    Pre-Trial Order                                 90 days after ruling on summary
                                                    judgment
